t c memo united_states tax_court mary lou and allen e jones petitioners v commissioner of internal revenue respondent docket no 3965-02l filed date on date r mailed to ps separate identical notices of determination concerning collection action s under sec_6320 and or i r c in addition to the date date stamped next to the word date each notice was stamped feb in the immediate proximity of the words in re due process appeal tax_court more than days after the date mailing date of the notices ps filed a petition with the tax_court seeking judicial review of the determination r moved to dismiss the petition for lack of jurisdiction on the ground that the petition was not filed within the day period prescribed in sec_6330 a i r c held because ps failed to file their petition within days of the notices of adverse determination the petition is dismissed for lack of jurisdiction -- - allen eb jones for petitioners a gary begun for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction the motion petitioners object respondent’s grounds are that the petition was not filed within the time prescribed by sec_6330 a an evidentiary hearing was held in detroit michigan on date at which testimony was taken and other evidence was received on the basis of the evidence and for the reasons that follow we shall grant the motion unless otherwise indicated all section references are to the internal_revenue_code presently in effect and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time the petition was filed petitioners husband and wife resided in deckerville michigan on date the internal_revenue_service appeals_office in detroit michigan mailed to each petitioner a notice_of_determination concerning collection action s under sec_6320 and or which notices the notices are identical except for name and salutation the notices concern petitioners’ unpaid joint federal_income_tax liabilities for and the notices were sent to petitioners by certified mail and petitioner wife signed for each on date bach notice was date stamped dec in the upper left hand corner next to the word date vertically listed in the upper right hand corner of each notice were various items of information including information regarding the person to contact at the internal_revenue_service and a telephone number to call the last item was the subject matter of the notice in re due process appeal tax_court each notice bore a second date stamp feb immediately under or next to that last information item each notice also contained the following sentence comprising a separate paragraph in the body of the notice if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter bach notice also contained the following language the time limit for filing your petition is fixed by law the courts cannot consider your case if you file late petitioners waited until date to inguire about the significance of the two dates stamped on the notices on that date petitioner husband inquired of appeals officer dianne villa about such significance ms villa informed him that he had only days from the date of the notices to appeal to the tax_court and that the february date was probably an internal - follow up date inadvertently placed on the notices by respondent’s records unit which fact ms villa later confirmed on date the court received and filed a petition dated date in which petitioners seek review of respondent’s determination which they identify in the petition as the notice_of_determination dated opinion i introduction sec_6330 accords taxpayers the right to notice and the opportunity for a hearing before the commissioner can proceed with the collection_of_taxes by way of a levy on property or rights to property sec_6330 the hearing is to be held by the internal_revenue_service appeals_office sec_6330 when the appeals_office issues a determination_letter to the taxpayer following the required hearing sec_6330 provides that the taxpayer ha sec_30 days following the issuance of such determination_letter to file a petition for review with the tax_court or if the tax_court lacks jurisdiction over the underlying tax_liability with a federal district_court fthis court’s jurisdiction under sec_6330 is dependent upon the issuance of a valid determination_letter and the filing of a timely petition for review rule b 114_tc_492 - - there is no question that the petition was not filed within the 30-day period prescribed by sec_6330 for requesting judicial review of an adverse determination made under sec_6330 on that basis respondent asks that we grant the motion petitioners object and they ask us to deny the motion on the basis that they justifiably relied upon the february date clearly marked on respondent’s notice_of_determination in support of their objection petitioners argue that the february date is located in the same general area and format as other letters and notices issued by respondent to illustrate their point they attach to their brief a copy of a notice_of_deficiency where in the upper right hand corner a date appears under the words last date to petition_tax_court ii discussion while we question our authority to lengthen the period fixed by sec_6330 see discussion infra we first address petitioners’ claim that the equities of the situation favor them the notices were mailed and clearly dated date and were received by petitioners on date moreover the notices specifically warned that any petition for a redetermination must be filed within days from the date of this letter and that t he courts cannot consider your case if you file late although on a notice_of_deficiency a second date in addition to the letter date appears under the words -- - last date to petition the tax_court here the second date appeared in close proximity to the words in re due process appeal tax_court a determination_letter triggering a taxpayer’s right to appeal to the tax_court pursuant to sec_6330 unlike a notice_of_deficiency triggering a taxpayer’s right to petition the tax_court to redetermine a deficiency pursuant to sec_6213 need not show the last day on which the taxpayer may file an appeal cf 116_tc_356 affd 293_f3d_740 5th cir although the appearance of the february date may have been confusing to the petitioners we disagree with their characterization of such date as demonstrating that t he notice on its face clearly states that the due process appeal to the tax_court is due_date the notices do no such thing particularly in light of their clear admonition that to be effective the petition must be filed with the tax_court within days from the date of this letter when they received the notices on date petitioners had days in which to either clarify that the day period ran from december or file a protective petition with this court pending later clarification of the due_date instead they waited until january days after the 30-day period had expired to seek clarification under the circumstances the equities of the situation do not favor them - we agree with respondent that petitioners’ allegations that they relied upon the second date stamp of ‘date are self-serving and lack merit when viewed under the totality of circumstances moreover statutory periods are jurisdictional and cannot be extended 115_tc_114 33_tc_868 see also in re 96_f3d_800 6th cir in which the court_of_appeals for the sixth circuit the court to which an appeal from this decision would lie noted that it has been rather consistent in denying ‘equitable’ pleas to disregard the strict timing rules of the tax code and 519_us_347 in which the supreme court refused to permit equitable_tolling of the limitations_period on income_tax refund claims here there is no basis to even consider whether equitable relief might be appropriate the notices were clearly dated date and were received by petitioners on date petitioners could have resolved any confusion that might have been caused by the date date stamp simply by contacting the internal_revenue_service upon their receipt of the notices or during the ensuing 28-day period at the contact telephone number provided on the notices themselves their failure to do so has resulted --- - in an untimely petition and a resulting inability to invoke the jurisdiction of this court under sec_6330 tit conclusion because of petitioners’ failure timely to file a petition we have no jurisdiction to review the notices to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
